Citation Nr: 1038466	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome 
(CTS), to include as secondary to right CTS with history of 
sprain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1979 to August 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from October 2005 and April 
2006 rating decisions by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2008, the Board 
referred the case to the Veterans Health Administration (VHA).  
In April 2009, the case was remanded for due process 
considerations.


FINDINGS OF FACT

1.  Left CTS was not manifested in service; CTS of the left wrist 
was not manifested in the Veteran's first post-service year; and 
his current left CTS is not shown to be related to an event, 
injury, or disease in service.

2.  A preponderance of the evidence is against a finding that the 
Veteran's left CTS was caused or aggravated by service- connected 
right CTS with history of sprain.


CONCLUSIONS OF LAW

Service connection for left CTS, including  as secondary to 
service connected right CTS with history of sprain, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010); 38 C.F.R. 
§ 3.310 (as in effect prior to Oct. 10, 2006)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

Letters in August 2003 and January 2006 informed the Veteran of 
the evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide to 
obtain evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  A March 2006 letter provided notice 
regarding disability ratings and effective dates of awards.  (See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  The Veteran did 
not receive complete VCAA-compliant notice prior to the initial 
adjudication in this matter, however, his claim was readjudicated 
after full notice was issued, and after he had opportunity to 
respond and additional development was completed (curing any 
notice timing defect).  See July 2010 supplemental statement of 
the case.

The Veteran's service treatment records (STRs) are associated 
with his claims file.  All records identified as pertinent by the 
Veteran have been associated with the claims file.  The RO 
arranged for VA examinations in July 2003, July 2005 and January 
2006.  Furthermore, in October 2008 the Board sought a VHA 
medical advisory opinion in this matter.  VA has met its 
assistance obligations in this case.




Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence as appropriate, and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
service, or for aggravation of a pre-existing injury suffered, or 
disease contracted, during such service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may be awarded on 
a presumptive basis for certain chronic diseases (to include 
organic diseases of the nervous system) if they are manifested to 
a compensable degree within a specified period of time following 
separation from active service(one year for organic disease of 
the nervous system).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury. See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, or the result of, or 
aggravated by a service-connected disease or injury.  
Establishing service connection on a secondary basis requires: 
(1) Competent evidence (a medical diagnosis) of a current 
disability (for which secondary service connection is sought); 
(2) evidence of a service connected disability; and (3) competent 
evidence that the current disability was either (a) caused or 
(aggravated) by the service connected disability.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en 
banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised 
to implement the Allen decision.  The revised 38 C.F.R. § 3.310 
institutes additional evidentiary requirements that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In essence, it provides that in an 
aggravation/secondary service connection scenario, there must be 
medical evidence establishing a baseline level of severity of 
disability prior to when aggravation occurred, as well as medical 
evidence showing the level of increased disability after 
aggravation occurred.  As the Veteran's claim was pending prior 
to the effective date of the revised 38 C.F.R. § 3.310, the Board 
will consider the version in effect prior to October 10, 2006, as 
it is more favorable to the claimant.  See Kuzma v. Principi, 341 
F. 3d 1327 (Fed. Cir. 2003) VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection has been established for CTS, right wrist with 
history of sprain.  The Veteran contends that he has left CTS 
that was either incurred in service or was caused by his service-
connected right wrist disability.  The Veteran's STRs note right 
wrist complaints and treatment, but are silent for findings, 
treatment, or diagnosis of left CTS.  On retirement physical 
examination, no left wrist complaints were noted.

An August 1996 VA treatment record notes the Veteran's report 
that he used to feel intermittent numbness of both hands in 1994 
(while working as a mechanic) and that the numbness was a little 
better in 1995 when he stopped mechanic work.  A nerve conduction 
study (NCS) was negative.  The impression was normal study, no 
electrical evidence of CTS.

On VA orthopedic examination in April 1997 complaints of 
bilateral wrist pain were noted; no significant abnormality was 
found on examination; and x-rays were interpreted as normal.  
However on VA hand therapy evaluation two weeks later bilateral 
CTS was diagnosed (apparently based on complaints of pain and 
sensory changes).  August 1997 VA wrists X-rays were normal.  A 
September 1997 NCS revealed "normal study, no peripheral 
neuropathy in the upper limbs was detectable".

On January 1998 VA examination, the Veteran reported he had some 
pain in the left wrist during service.  However, he indicated 
that it had resolved.  He reported that he currently experienced 
numbness up his forearm during sleep.  Objective findings 
revealed Tinel's and Phalen's signs were negative to both wrists; 
there was no tenderness.  Tendonitis, both wrists, was diagnosed.  
The examiner observed that CTS was not seen.

On October 2002 VA examination, the Veteran reported that he 
experiences numbness and tingling in both wrists.  He indicated 
that he wore wrist splints at night.  He reported that the pain 
he experiences moves into his elbows.  Bilateral CTS was 
diagnosed.  (The examiner noted that the Veteran's C-file was not 
available for review).

On July 2003 VA orthopedic consultation, the Veteran reported 
constant bilateral wrist pain for the last 10 years.  Physical 
examination revealed positive Tinel's sign in both wrists; left 
hand grip strength was 24 kg; no muscle wasting was noted.  The 
examiner noted that an electrical study in April 2003 showed mild 
CTS right, and very mild on the left.  The assessment was 
possible bilateral CTS.

On July 2003 VA examination, the Veteran reported bilateral wrist 
and hand pain with recurrent numbness and tingling.  He also 
reported that he has difficulty holding objects because of 
weakness.  He related that he had worked as a mechanic since 
1979, and had experienced increasing difficulty in that 
occupation due to requirements of repetitive use of wrist and 
hand movement and frequent lifting.  The examiner noted the April 
2003 electrical study which showed bilateral CTS, and stated 
(after indicating that he reviewed the claims file):

"Progress note entries dated September 8, 1993, gives a 
diagnosis of right wrist pain and CTS.  X-ray reports dated 
September 8, 1993, are read as being normal suggestive of 
CTS.  Entries on the Veteran's CCEP examination on August 
2, 1999, discusses right wrist pain again and gave a 
diagnosis of tendonitis.  The more recent evaluation to 
include EMG/NCV studies completed at the VA on April 30, 
2003 have confirmed the diagnosis of CTS bilaterally, more 
pronounced in the right wrist.  Therefore, it is more 
likely that the Veteran's chronic condition originated 
while in the military service, as there is documented 
history of wrist pain and symptoms consistent with CTS 
occurring while on active duty."

On July 2005 VA examination, the Veteran reported numbness, 
tingling, and sharp pain in the wrists.  He reported difficulty 
with gripping and repetitive manual activities, although he did 
mechanical work (as an auto mechanic) and also typed at home (3 
or 4 times a week for 30 to 40 minutes).  Physical examination 
revealed bilateral handgrip was normal; there was no numbness 
noted during examination (the Veteran reported that repetitive 
manual activity caused numbness and tingling and hyperesthesia in 
the forearms bilaterally); bilateral range of motion was within 
normal limits; there was no tenderness.  Bilateral wrist EMG NCV 
revealed mild right CTS (only sensory component affected); no 
left CTS is detectable.  Right mild CTS; remote right wrist 
injury (normal X-rays); left hand paresthesia (EMG NCV normal) 
were the diagnoses.  The examiner opined (after reviewing the C-
file):

"The Veteran's left CTS is less likely than not related to 
[his] right wrist condition.  However, the Veteran is an 
auto mechanic and his job involves repetitive activities 
and manual work as reported as part of his occupation.  He 
reports his symptoms were better before 2002 when he worked 
for sometime as a manager and did not do auto mechanic 
work.  However, when he resumed doing the auto mechanical 
repair work since 2002 the symptoms recurred and are 
aggravated."

An August 2005 private NCS found abnormality : "The 
elcectrodiagnostic findings above are most consistent with right 
greater than left, primarily demyelinating Median neuropathies at 
the wrist CTS that are moderate in severity and involve both the 
motor and sensory components, but without evidence of acute or 
chronic denervation."

In an October 2005 statement J.E.A., a physician's assistant, 
noted that the Veteran's present left CTS "is as least as likely 
as not to be related to his right CTS because he favors his right 
and causing him to overuse his left."

In January 2006, a VA physician (after reviewing the Veteran's 
records) stated:

"The records are clear that [the Veteran] has had 
bilaterality in this condition since he was in service; the 
right has always been more prominent in symptoms and 
findings, which is still the case . . .The condition is 
clearly bilateral in this Veteran, and has been since he 
was in the service, so it is my opinion that the left CTS 
is service related on its own, not as a secondary condition 
to the right sided CTS, and this is based upon review of 
all records."

On March 2006 VA file review, the physician opined:

"I am unable to document any complaints posed by this 
Veteran of symptoms of CTS while on active duty and there 
are references to CTS symptoms in subsequent notes but 
nothing actually correlates with service records.  He does 
have findings on one EMG of bilateral CTS and I see no 
reason to separate the two hands since on activity and use 
related symptoms, they are nearly always bilateral and it 
is not necessary if a CTS is a finding on one side to 
consider the other side of a different occurrence."
In a November 2008 VHA opinion, the expert (who reviewed the 
entire claims file) noted:

"Carpal tunnel is often a bilateral condition and may be so 
in up to 80 percent of cases. . . . The asymptomatic limb 
will often show nerve conduction abnormalities equal to and 
sometime worse than the symptomatic wrist.  Symptoms are 
quite variable in expression.  For [this] reason [the] NCS 
and EMG are considered the "gold standard" for determining 
the significance of the condition and for planning therapy.

In this particular case, the Veteran had two normal NCS 
reported.  The first was on 8/13/96 at [VA].  The study . . 
.was normal.  Specifically mentioned was no evidence of 
carpal tunnel.  The second study was done on 9/11/97.  This 
study was also normal.  Both of these studies were 
performed after the Veteran left military service.

The Veteran has since had two more nerve conduction studies 
in 8/11/05 and 4/30/0[3].  These were done in Temple Texas 
and both showed evidence of bilateral CTS.  It is mentioned 
that during the preceding years the Veteran had been 
working as a diesel mechanic.  The carpal tunnel was 
postulated to be due to repetitive motions as a mechanic.

In summary, in my opinion the Veterans claim for service 
connection for his CTS is unfounded.  This is based on the 
fact that even though he had complaints of right wrist 
pain, two NCS performed after he left military service were 
normal.  His wrist complaints could have been on the basis 
of some other condition.  Inflammation of tendons and 
ligaments were mentioned in the records.  It appears that 
the current bilateral CTS occurred after his discharge from 
the military and is not service connected."

Direct service connection:

A left wrist disability was not manifest in service, left CTS was 
not manifest in the Veteran's first postservice year.  No left 
wrist abnormality was noted on clinical evaluation on the 
Veteran's service retirement physical.  Furthermore, postservice 
treatment records do not show any manifestation, treatment or 
diagnosis of left wrist pathology prior to 1997.  Consequently, 
service connection for a left wrist disability on the basis that 
such became manifest in service and persisted or on a presumptive 
basis (to the extent that CTS might be considered an organic 
disease of the nervous system and a chronic disease) under 
38 U.S.C.A. § 1112 is not warranted.

The Veteran may still establish direct service connection for his 
left wrist CTS if competent (medical) evidence relates such 
disability to his service.  See 38 C.F.R. § 3.303.  The record 
includes both medical evidence that tends to support the 
Veteran's claim and medical evidence that is against his claim.  
When evaluating this evidence, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical 
opinions, the Board may place greater weight on one medical 
professional's opinion over another's depending on factors such 
as reasoning employed by the medical professionals, and whether 
or not and to what extent they review prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

Evidence tending to support the Veteran's claim includes July 
2003 and January 2006 opinions by VA examiners.  The probative 
value of these opinions is limited as they appear to be based 
partially on inaccurate factual premises.  In particular, the 
opinions indicate that the Veteran's CTS, which includes the left 
wrist had its onset in service and has continued to the present; 
however, the Veteran's STRs do not show complaints of, or 
treatment for left wrist problems in service.  Furthermore, the 
opinions do not take in account that the Veteran was not seen for 
left wrist complaints until 1997 (3 years after discharge from 
active duty).  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (finding that a physician's opinion based on an inaccurate 
factual premise has no probative value).

The March 2006 VA examiner's opinion is also lacking in probative 
value.  Although he accurately states that the Veteran's STRs 
show no complaints of nor treatment for left wrist disability, 
his conclusion that there be no reason to find that the Veteran's 
left CTS is from a different occurrence than the right CTS is 
vague at best (it does not account for the complaints in the 
separate extremities becoming manifest at different points in 
time), and does not provide the Board sufficient detail to make a 
fully informed evaluation of the Veteran's disability.

Evidence against the Veteran's claim includes the November 2008 
VHA opinion.  In weighing the respective medical opinions, the 
Board concludes that the November 2008 VHA opinion merits the 
greatest probative weight.  The opinion takes into account that 
although the Veteran complained of right wrist pain in service 
and that CTS is a bilateral condition, two nerve conduction 
studies (which were observed to be the "gold standard" for 
determining the significance of the condition) performed shortly 
after the Veteran was discharged from the military were normal 
(and that bilateral CTS was not shown by diagnostic studies until 
2003).  He indicated that the Veteran's wrist complaints could 
have been on the basis of some other condition (i.e., 
inflammation of tendons and ligaments); and that the current 
bilateral CTS was due to repetitive motions as a mechanic.  Such 
opinion describes the Veteran's disability in sufficient detail, 
provides rationale for the conclusions reached (citing factual 
data and identifying a more likely, postservice and nonservice-
related etiology for the left CTS), and is based on a complete 
and thorough review of the Veteran's claims file (with 
familiarity with accurate factual data).  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  

Accordingly, the Board finds that the July 2003, January and 
March 2006 VA nexus opinions are of lesser probative value than 
the November 2008 VHA expert opinion, and that the November 2008 
expert opinion is persuasive of a conclusion that the Veteran's 
left wrist disability is not directly related to his service.

Secondary service connection:

The Veteran also claims that his left CTS is secondary to his 
service connected right CTS.  The threshold requirements that 
must be met to establish secondary service connection are: There 
must be (1) Competent evidence (medical diagnosis) of current 
disability.  This requirement is met; as left CTS is diagnosed.  
(2) A service-connected disability.  This requirement is also 
met, as right CTS is service connected. (3) Competent (medical) 
evidence that the disability for which secondary service 
connection is sought was either (a) caused or (b) aggravated by 
the service-connected disability.

The record includes both medical evidence that tends to support 
the Veteran's claim of secondary service connection and medical 
evidence that is against such claim.  As noted above, when 
evaluating this evidence, the Board must analyze the credibility 
and probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the Veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In evaluating medical opinions, the Board may place 
greater weight on one medical professional's opinion over 
another's depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36 (1994). 

The evidence that tends to support the Veteran's claim consists 
of the October 2005 statement from J.E.A., physician assistant 
who opines that the Veteran's present left CTS is "as least 
likely as not to be related to his right CTS, because he favors 
his right and causing him to overuse his left".  Although J.E.A. 
is considered competent to render such an opinion, it is unclear 
how he came to such conclusion.  There is no indication that he 
examined the Veteran or had access to his medical files.  He did 
not explain the rationale for his opinion, and merely stated his 
conclusion.  The Court has held, "A mere conclusion by a medical 
doctor is insufficient to allow the Board to make an informed 
decision as to what weight to assign to the doctor's opinion."  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998). As J.E.A. does not 
support his conclusion with an analysis the Board can weigh 
against any contrary opinion, the Board finds such opinion 
lacking in probative value.

Evidence against his claim includes the July 2003 VA opinion and 
the November 2008 VHA opinion.  In weighing the respective 
medical opinions, the Board concludes that these opinions 
together merits the greater probative weight as they are based on 
a more complete factual background and includes detailed 
explanation of rationale.  Both opinions attribute the Veteran's 
left wrist disability to other factors (i.e., the November 2008 
expert opinion notes inflammation of tendons and ligaments and 
both opinions note repetitive motions as a mechanic).  Such 
opinions describe the Veteran's disability in sufficient detail, 
provide rationale for the conclusions reached, and are based on a 
complete and thorough review of the Veteran's claims file.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Veteran's own statements relating his current left CTS to his 
service-connected right CTS are not competent evidence, as he is 
a layperson, and lacks the training to opine regarding medical 
causation; whether one specific disability causes or aggravates a 
similar contralateral disability is a medical question, and is 
not capable of resolution by lay observation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim. 
Accordingly, it must be denied.


ORDER

Service connection for left CTS, to include as secondary to right 
CTS with history of sprain, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


